 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLong Island Jewish Hillside Medical Center andLeague of Registered Nurses, District 1199, Na-tional Union or Hospital and Health Care Em-ployees, Retail, Wholesale and DepartmentStore Union, AFL-CIO. Case 29-CA-9627April 16, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on April 6, 1982, by theLeague of Registered Nurses, District 1199, Na-tional Union of Hospital and Health Care Employ-ees, Retail, Wholesale and Department StoreUnion, AFL-CIO, herein called the Union, andduly served on Long Island Jewish Hillside Medi-cal Center, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 29, issued a com-plaint on April 6, 1982, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 15,1981, following a Board election in Case 29-RC-5470, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about October 19, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On April 7, 1982, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On April 12, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Both Respondent and theUnion have waived the issuance by the Board ofan Order To Show Cause in this proceeding.'Official notice is taken of the record in the representation proceeding,Case 29-RC-5470, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.261 NLRB No. 39Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits its refusal to bargain but denies that it there-by violated Section 8(a)(5) and (1) of the Act. Re-spondent's answer to the complaint contends in-stead that the bargaining unit described in the com-plaint is not appropriate for purposes of collectivebargaining within the meaning of the Act. Counselfor the General Counsel argues that such a conten-tion is without merit inasmuch as it raises an issuewhich was presented to and decided by the Boardin the underlying representation case. We agree.A review of the record herein, including therecord in Case 29-RC-5470, shows the following:On June 30, 1981, the Union filed a petition in Case29-RC-5470 to represent certain employees of Re-spondent. After a hearing, the Regional Directorissued a Decision and Direction of Election, inwhich he found that the following employees con-stituted an appropriate unit:All full-time and regular part-time registerednurses, including staff nurses, nurse practition-ers, assistant nursing care coordinators, andper diem staff nurses employed by the Re-spondent at its Manhasset division, excludingall other employees, clinical nurse specialists,guards, and supervisors as defined in the Act,including the director of nursing, associate di-rector of nursing, assistant directors of nursingand nursing care coordinators.On September 21, 1981, Respondent filed a requestfor review of the Regional Director's decision,contending, inter alia, that the Regional Directorerred by finding appropriate a registered nursesunit limited to a single division. On October 1,1981, the Board denied Respondent's request forreview.On October 1, 1981, an election by secret ballotwas conducted under the direction and supervisionof the Regional Director for Region I among theemployees in the unit found appropriate. The tallywas 41 votes for the Union, 3 votes for the Interve-nor (New York State Nurses Association), and 32votes against the participating labor organizations.There were no challenged ballots, and no objec-tions were filed to the conduct of the election.Thereafter, on October 15, 1981, the Regional Di-rector issued a Certification of Representative, cer-200 LONG ISLAND JEWISH HILLSIDE MEDICAL CENTERtifying the Union as the exclusive representative ofthe following appropriate unit:INCLUDED: All full-time and regular part-time registered nurses, including staff nurses,nurse practitioners, assistant nursing care coor-dinators, and per diem staff nurses employedby the Employer at its Manhasset division.EXCLUDED: All other employees, clinicalnurse specialists, guards, and supervisors as de-fined in the Act, including the director ofnursing, associate director of nursing, assistantdirectors of nursing and nursing care coordina-tors.Subsequently, on or about October 19, 1981, theUnion requested that Respondent meet and negoti-ate with the Union with respect to rates of pay,wages, hours of employment and other terms andconditions of employment of the employees in theunit found appropriate. Since that date, and con-tinuing to the present, Respondent has refused, andcontinues to refuse, to recognize the Union and tobargain with the Union as the exclusive collective-bargaining representative of the employees in theunit found appropriate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) and (1) is notentitled to relitigate issues which were or couldhave been litigated in a prior representation pro-ceeding.2All issues raised by Respondent in thisproceeding were or could have been litigated inthe prior representation proceeding, and Respond-ent does not offer to adduce at a hearing anynewly discovered or previously unavailable evi-dence, nor does it allege that any special circum-stances exist herein which would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that Respond-ent has not raised any issue which is properly liti-gable in this unfair labor practice proceeding. Ac-cordingly, this proceeding is transferred to theBoard and we grant counsel for the General Coun-sel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, maintainsits principal office and place of business at 270-0576th Avenue, New Hyde Park, New York, and isI See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).engaged both in New Hyde Park and in Manhasset,New York, in the operation of hospitals. Duringthe past 12 months, Respondent has received grossrevenues in excess of $250,000 and has made pur-chases of food, drugs, and medical and other sup-plies valued in excess of $50,000 directly frompoints outside the State of New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLeague of Registered Nurses, District 1199, Na-tional Union of Hospital and Health Care Employ-ees, Retail, Wholesale and Department StoreUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.II11. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time registerednurses, including staff nurses, nurse practition-ers, assistant nursing care coordinators, andper diem staff nurses employed by the Re-spondent at its Manhasset division, excludingall other employees, clinical nurse specialists,guards, and supervisors as defined in the Act,including the director of nursing, associate di-rector of nursing, assistant directors of nursingand nursing care coordinators.2. The certificationOn October 1, 1981, a majority of the employeesin said unit, in a secret-ballot election conductedunder the supervision of the Regional Director forRegion 29, designated the Union as their repre-sentative for the purpose of collective bargainingwith Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 15, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent'sRefusalCommencing on or about October 19, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit.Commencing on or about October 19, 1981, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that Respondent has, sinceOctober 19, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Long Island Jewish Hillside Medical Center isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. League of Registered Nurses, District 1199,National Union of Hospital and Health Care Em-ployees, Retail, Wholesale and Department StoreUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time registerednurses, including staff nurses, nurse practitioners,assistant nursing care coordinators, and per diemstaff nurses employed by the Respondent at itsManhasset division, excluding all other employees,clinical nurse specialists, guards, and supervisors asdefined in the Act, including the director of nurs-ing, associate director of nursing, assistant directorsof nursing and nursing care coordinators, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act.4. Since October 15, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 19, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Long Island Jewish Hillside Medical Center, Man-hasset, New York, its officers, agents, successors,and assigns, shall:202 LONG ISLAND JEWISH HILLSIDE MEDICAL CENTER1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with the League of Reg-istered Nurses, District 1199, National Union ofHospital and Health Care Employees, Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusive bargaining representative ofits employees in the following appropriate unit:All full-time and regular part-time registerednurses, including staff nurses, nurse practition-ers, assistant nursing care coordinators, andper diem staff nurses employed by the Re-spondent at its Manhasset division, excludingall other employees, clinical nurse specialists,guards, and supervisors as defined in the Act,including the director of nursing, associate di-rector of nursing, assistant directors of nursingand nursing care coordinators.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Manhasset, New York, locationcopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith League of Registered Nurses, District1199, National Union of Hospital and HealthCare Employees, Retail, Wholesale and De-partment Store Union, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time registerednurses, including staff nurses, nurse practi-tioners, assistant nursing care coordinators,and per diem staff nurses employed by theRespondent at its Manhasset division, ex-cluding all other employees, clinical nursespecialists, guards, and supervisors as de-fined in the Act, including the director ofnursing, associate director of nursing, assist-ant directors of nursing and nursing carecoordinators.LONG ISLAND JEWISH HILLSIDEMEDICAL CENTER203